DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-10, the prior art fails to teach determine, for each CT sub-image, a gate including PET data having a greatest correspondence with the CT sub-image in accordance with a predetermined criterion, construct, for each CT sub-image, a PET sub-image from the PET data included in the gate determined for the respective CT sub-image, the PET sub-image substantially corresponding to the same axial segment of the imaged volume as the respective CT sub-image, and combine the PET sub-images to form a PET reference image of the object, and providing the PET reference image for attenuation correction of the PET data on the basis of the CT image as claimed in independent claim 1 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al. (US 20160174919), Wollenweber et al. (US 20160163042), Bal et al. (US 20140056500), Thiruvenkadam et al. (US 20130281825) and Thomas et al. (US 20080107229) teach PET-CT systems with attenuation correction but fails to teach the allowable subject matters above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884